Here, the challenged affidavit indicates that the person who analyzed
                petitioner's blood alcohol content is a senior forensic specialist employed
                by the Carson City Sheriffs Office crime laboratory and possesses
                professional and academic training that qualifies him to perform analyses
                to determine the presence of alcohol in the blood. Accordingly, the forensic
                specialist met the statutory definition of chemist and the affidavit was
                admissible in the preliminary hearing.
                            Petitioner's reliance on Cramer v. State, DMV is misplaced as
                that case concerned whether the challenged affidavit was inadmissible
                because the scientist who had performed the blood alcohol test had not
                been qualified as an expert in a court of record. 126 Nev. , 240 P.3d 8
                (2010). We specifically declined to address the issue of whether a chemist
                who submits an affidavit pursuant to NRS 50.320 must be qualified as an
                expert because that issue was not raised on appeal, and we did not
                comment on the 2009 amendment to NRS 50.320 that defined "chemist."
                Id at n.3, 240 P.3d at 11 n.3; see 2009 Nev. Stat., ch. 16, § 1, at 32.
                            Because petitioner failed to demonstrate that the district court
                manifestly abused its discretion by denying his pretrial habeas petition,
                see NRS 34.160; State v. Dist. Ct. (Armstrong), 127 Nev. , 267 P.3d
                777, 780 (2011) (defining manifest abuse of discretion), we
                            ORDER the petition DENIED.




                                        Gibbons


                —00"11                       , J.
                Douglas

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. James E. Wilson, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A


                                                           _rk